Reno, P. J.,
The petition is signed by the pastors and church councils of the Lutheran and Reformed congregations at Fullerton and prays for a charter incorporating the members of both congregations in one body or corporation, to be known as “St. John’s Church of the Lutheran and Reformed Congregations of Fullerton, Pa.” The purpose is “for receiving and holding property, real, personal and mixed, of the aforesaid unincorporated religious organization, known as St. John’s Church of the Lutheran and Reformed Congregations of Fullerton, Pa., to erect and improve buildings and keep them in proper repair, to keep the ground surrounding same and belonging thereto in orderly condition, and to receive all moneys that may be bequeathed, donated, loaned or given for the purpose of erecting, improving and repairing the buildings and all other Church property.”
The real purpose is, of course, to perpetuate an existing union congregation. Whether or not this is wise is a question not before us, and we shall not discuss it. The substantial objection to the petition is the circumstance that, although the corporation calls itself a church, it will not exercise the essential functions of a church. Passing the many definitions propounded by theologians, we think all men will agree that a church is, at the least, a body of Christians professing a creed and engaging in a form of worship. Stripped of all other qualities, these factors are essential. But nowhere does it appear that this proposed corporation professes a creed or is to engage in public worship. It is, at best, merely a holding corporation. It is to receive, invest and hold the property of the two separate congregations, which, by the way, remain unincorporated associations, and erect, repair and improve the buildings thereof. There can be no valid objection to the incorporation of this holding concern under an appropriate name, but we cannot allow a holding corporation to be called a church.
Now, Oct. 24, 1927, the petition for a charter is refused.
From Edwin L. Kohler, Allentown, Pa.